Title: From George Washington to Antoine-Félix Wuibert, 31 July 1786
From: Washington, George
To: Wuibert de Mézières, Antoine-Félix



Sir,
Mount Vernon 31st July 1786.

I have been favored with the receipt of triplicate copies of your polite letter dated at Cape-françois the 15th of Novr last.
While you do me the justice to acknowledge the zeal with which I desired & attempted to promote the interest of all the individuals composing the army I had formerly the honor to command; permit me to express my regret that, from peculiar circumstances, I had it not more fully in my power to attain that desirable object.
It was doubtless the intention of Congress to establish funds for the punctual payment of the interest as it became due on the public securities given to the officers & Soldiers of the Army for arrearages of pay & commutation: Their designs however have hitherto been unfortunately frustrated by the delinquency of some of the States, which could not be induced to comply with their requisition of 5 ⅌ Cent impost. All the States in the Union have at length granted that impost, but there are still some difficulties respecting the collection &c. Whenever these can be removed, it is to be hoped the interest will be regularly paid on your Certificates. In the mean time Congress are taking measures for surveying the Lands ceded to them; out of wch the officers & Soldiers will undoubtedly receive what has been promised.
Having, as you know sir, long since retired from all public employment, I have it not in my option to interfere with public measures by making recommendations. Indeed I do not think it probable that any Corps of Engineers will be established at present. But I am very happy in all events to find that you are so agreeably situated with an old acquaintance & friend.

As to medals & Diplomas for the Cincinnati, the former I believe are to be purchased in Philada, & the latter to be obtained thro’ the State Society of wch an officer is member. I have none of either at my disposal. With sincere wishes for your health & happiness, I remain Sir, &c.

G: Washington

